DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the claim amendments filed 05/12/2020. As directed by the amendments: claim 9 has been amended; and no new claims have been added. Thus, claims 1-14 are pending in this application.
Examiner’s objection to claim 9 has been overcome by Applicant’s amendment and is thus withdrawn.
Response to Arguments
Applicant’s arguments, see: page 9 para 2 “not be capable of blocking inflow from outside the micro-nozzle” and page 10 para 3 - page 11 “the person would place the ball check valve of Ziherl at an end of inside the drug supply channel” with regard to claim 1; page 16 para 2 “the person would place the ball check valve of Ziherl at an end of inside the drug supply channel” with regard to claim 9; and page 20 para 2 “the person would place the ball check valve of Ziherl at an end of inside the drug supply channel” and page 20 para 3 “not all ball check valves satisfy the claimed limitation of blocking inflow of air. The Office provides no evidence that the ball check valve of Ziherl possesses such capability” with regard to claim 11, filed 05/12/2020, with respect to the rejection(s) of claim(s) 1, 9, and 11 under 35 USC § 103 have been fully considered and Yoh et al. (US 2011/0230826 A1) further in view of Ismach (US 3,805,783). Ismach overcomes Applicants arguments, Fig. 3 element 101 and Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”, and is thus new grounds of rejection are entered in detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoh et al (US 2011/0230826 A1) in view of Ismach (US 3,805,783).
In regards to claim 1:
A microjet drug injection device comprising: a pressure chamber having a sealed inner space defined therein (Fig. 5 element 10), wherein a pressure driving liquid is hermetically filled in the pressure chamber (Para. 51 “defined pressure chamber 10 is configured to be internally filled with a pressure-generating liquid 100 in a hermetically sealed state”); a drug chamber having a drug solution contained therein (Fig. 5 element 200, Para. 36 “drug solution 200”), wherein the drug chamber has a micro nozzle defined in a wall thereof for discharging the drug solution out of the drug chamber (Fig. 5 element 42); an elastic membrane configured to be elastically expandable and restorable and to separate the pressure chamber and the drug chamber from each other (Fig. 5 element 30 para. 41 “elastic membrane 30”); an energy-focusing unit configured to concentrates energy on the pressure driving liquid in the pressure chamber to 
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the embodiments without departing from the scope and spirit of the present invention”.
Yoh does not appear to explicitly teach, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed.
Ismach teaches, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed (Fig. 3 element 101 and Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes 
In regards to claim 2:
The device of claim 1, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure is disposed inside the drug chamber, wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, wherein the nozzle is defined in the wall defining the second space, wherein the partial inner space corresponds to the first space.
Ismach teaches, wherein the nozzle closure is disposed inside the drug chamber (Annotated Fig. 3 below labeled E), wherein the drug chamber is partitioned into a first inner space (Annotated Fig. 3 below labeled A) and a second inner space (Annotated Fig. 3 below labeled B) by an intermediate wall (Annotated Fig. 3 below labeled C), and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, 

    PNG
    media_image1.png
    269
    513
    media_image1.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this 
In regards to claim 3:
The device of claim 2, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space.
Ismach teaches, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during 
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said 
In regards to claim 5:
The device of claim 2, taught by Yoh as described in parent claim rejection.
Yoh in teaches, wherein when an inner pressure of the first space drops due to ejection of the drug solution from the first space out of the drug chamber, the drug solution is sucked from the storage unit into the first space by a pressure difference between the first space and an inner space of the storage unit (Yoh teaches the pressure within the first space element 20 would necessarily drop when a drug is expelled from that chamber as it is the pressure difference that is causing the drug to be expelled. Para. 20 “In addition, the vapor bubbles generated by the laser beam after the microjet injection of the drug solution vanish immediately together with the termination of the irradiation of the laser beam. As a result, the elastic membrane can be restored to its original state by its elasticity for the standby of the next injection. In this case, according to a preferred embodiment of the present invention, when the drug reservoir becomes in fluid communication with the drug microchamber, the supply of a new drug dose from the drug reservoir to the drug microchamber is automatically performed in response to the restoration of the elastic membrane to its original state immediately after the microjet injection, enabling a successive microjet 
In regards to claim 6:
The device of claim 1, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the energy-focusing unit includes a laser unit configured to irradiate a laser beam to the pressure driving liquid in the pressure chamber (Fig. 5 element 55 Para. 3 “strong energy such as a laser beam is focused inside liquid contained in a sealed pressure chamber to cause bubble growth and the volume expansion in the sealed pressure chamber due to the bubble growth so as to elongate an elastic membrane”).
In regards to claim 7:
The device of claim 6, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the laser beam emitted from the laser unit is focused at one point in the pressure driving liquid (Fig. 5 element 55 Para. 3 “strong energy such as a laser beam is focused inside liquid contained in a sealed pressure chamber to cause bubble growth and the volume expansion in the sealed pressure chamber due to the bubble growth so as to elongate an elastic membrane”).
In regards to claim 9
A microjet drug injection device comprising: a pressure chamber having a sealed inner space defined therein (Fig. 5 element 10), wherein a pressure driving liquid is hermetically filled in the pressure chamber (Para. 51 “defined pressure chamber 10 is configured to be internally filled with a pressure-generating liquid 100 in a hermetically sealed state”); a drug chamber having a drug solution contained therein (Fig. 5 element 200, Para. 36 “drug solution 200”), wherein the drug chamber has a micro nozzle defined in a wall thereof for discharging the drug solution out of the drug chamber (Fig. 5 element 42), wherein the drug chamber fluid- communicates with an external drug supply channel (Fig. 2 elements 60 and 62, Para. “a drug supply channel 62 formed at one side thereof so as to fluidically communicate with an external drug reservoir 60“), an elastic membrane configured to be elastically expandable and restorable and to separate the pressure chamber and the drug chamber from each other (Fig. 5 element 30 para. 41 “elastic membrane 30”), wherein the first space is partially defined by the membrane (Fig. 5 element 20); an energy-focusing unit configured to concentrates energy on the pressure driving liquid in the pressure chamber to create a bubble in the pressure chamber (Fig. 5 element 55 Para. 3 “strong energy such as a laser beam is focused inside liquid contained in a sealed pressure chamber to cause bubble growth and the volume expansion in the sealed pressure chamber due to the bubble growth so as to elongate an elastic membrane”); wherein the drug supply channel fluid-communicates with the first space (Fig. 2 element 62).
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the embodiments without departing from the scope and spirit of the present invention”.
Yoh does not appear to explicitly teach, wherein the drug 30 ZPL0128US / PP170062USchamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, wherein the nozzle is defined in the wall defining the second space, and a nozzle closure disposed in the second space, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space through the opening to the second space, but to block movement of the drug solution from the second space to the first space.
Ismach teaches, wherein the drug 30 ZPL0128US / PP170062USchamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall (Annotated Fig. 3 below labels A-D), wherein the nozzle is defined in the wall defining the second space (Fig. 3 element 105), and a nozzle closure disposed in the second space, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space through the opening to the second space, but to block movement of the drug solution from the second space to the first space (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or 

    PNG
    media_image1.png
    269
    513
    media_image1.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering 
In regards to claim 11:
A microjet drug injection device, wherein the device is removably mounted to a laser tip of a laser unit to emit a laser beam (Fig. 5 Para. 67-70 “formed in a cylindrical shape in its entirety so that it can be mounted to a distal end of a fiber optic cable from which a laser beam is emitted in a medical laser therapy device”), wherein the device comprises: a pressure chamber having a sealed inner space defined therein (Fig. 5 element 10), wherein a pressure driving liquid is hermetically filled in the pressure chamber (Para. 51 “defined pressure chamber 10 is configured to be internally filled with a pressure-generating liquid 100 in a hermetically sealed state”), wherein when the laser unit is mounted to the laser tip and the laser beam is irradiated into the pressure driving liquid in the pressure chamber to create a bubble in the pressure chamber (Para. 70a portion abutting against a fiber optic cable 55 is processed in the shape of a semi-hemi-
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the 
Yoh does not appear to explicitly teach, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed.
Ismach teaches, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or 
In regards to claim 12:
The device of claim 11, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure is disposed inside the drug chamber, wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening 
Ziherl teaches, wherein the nozzle closure is disposed inside the drug chamber (Annotated Fig. 3 below labeled E),  wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall (Annotated Fig. 3 below labels A-D), wherein the nozzle is defined in the wall defining the second space (Fig. 3 element 105), wherein the partial inner space corresponds to the first space (Annotated Fig. 3 below labeled A, Fig. 3 element 100).

    PNG
    media_image1.png
    269
    513
    media_image1.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said skin if it were to be drawn back into the medicament chamber while the injector is reloaded could potentially carry foreign matter with it and thus contaminate the medicament chamber. One of ordinary skill in the art would readily recognize this potential point of contamination.
In regards to claim 13:
The device of claim 12, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement 
Ismach teaches, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant 

Rejections of claims 4, 10 and 14 combined as these dependent claim limitations are very similar, though they depend from different independent claims.
In regards to claims 4, 10, and 14:
The devices of claims 3, 9, and 13 taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes: a bearing ball having a diameter greater than the opening; and a support spring configured for elastically supporting the bearing ball such that the bearing ball closes the opening.
Ismach teaches, wherein the nozzle closure includes: a bearing ball having a diameter greater than the opening; and a support spring configured for elastically supporting the bearing ball such that the bearing ball closes the 

    PNG
    media_image2.png
    148
    369
    media_image2.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoh et al (US 2011/0230826 A1) in view of Ismach (US 3,805,783), further in view of Yoh (US 2015/0265770 A1) herein after referred to as Yoh2.
In regards to claim 8:
The device of claim 6, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the laser unit include an Er:YAG laser unit.
Yoh2 teaches, wherein the laser unit include an Er:YAG laser unit (Para. 44 “an Er:YAG laser apparatus having a wavelength range of 2.9 .mu.m is used as a laser generating apparatus”).
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Yoh2 is analogous art in the same field of endeavor, micro-jet injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the Er:YAG laser as taught by Yoh2.
This would have been motivated by Yoh2 (Para. 44 “In this case, it is found that the Er:YAG laser has much better effects than the existing Nd:YAG laser in terms of penetration depth of microjet and distribution state of microjet.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783